Reasons for Allowance

Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record, Ekambaram et al. (10,956,682) show a system, medium and method for image object disambiguation which includes initiating a conversation with a user, using a wordweb to determine properties of classification labels, selecting based on those properties a question to the user, assigning a belief score and removing a classification label when the belief score exceeds the threshold value. In regard to claims 1,9, and 16, the prior art of record does not specifically show or suggest obtaining a group of classification labels and corresponding confidence values for at least one object identified within an image using a computer-based object recognition process, in response to determining that each of the confidence values is less than a confidence threshold value, using a word-based structure to determine one or more properties to distinguish between the classification labels. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        July 27, 2022